DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps of acquisition and data manipulation without significantly more. This judicial exception is not integrated into a practical application because there are no active steps that use the data and amount to just implementing an abstract ides on a general use computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer medium does not add significantly more because the additional limitation only store the information which are well-understood and routine computer functions recognized by the court decisions listed in MPEP 2106.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 8, 9, 11, 12, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Krause et al. (US Patent 6,701,174).
With respect to claim 1, Krause et al. discloses a computer-implemented method of orthopedic fixation imagery analysis (fig 2, 30 and fig 4), the computer-implemented method comprising: acquiring, by one or more computing devices (fig 4, 78, 80), first and second two dimensional images of a fixation apparatus and first and second bone segments attached thereto, wherein the first two dimensional image is captured from a first orientation and the second two dimensional image is captured from a second orientation that is different from the first orientation (fig 4); obtaining, by the one or more computing devices, imaging scene parameters based in part on respective locations of a plurality of fixator elements in the first and the second two dimensional images (col. 20. Ll. 39-65 discusses using the computer being configured to use points 170 as scene parameters), the plurality of fixator elements having corresponding physical locations in three-dimensional space (fig 19, 170), wherein the obtaining of the imaging scene parameters comprises identifying, the respective locations of the plurality of fixator elements in the first and the second two dimensional images (col. 20, ll. 39-65 identifying points 170 if the fixator elements in the images); and reconstructing, by the one or more computing devices, a three dimensional representation of the first and the second bone segments with respect to the fixation apparatus based upon the imaging scene parameters (fig 4, 42). With respect to claim 2, Krause et al. discloses wherein the obtaining of the imaging scene parameters is based on a comparison of the respective locations of the plurality of fixator elements in the first and the second two dimensional images with the corresponding physical locations of the plurality of fixator elements in three-dimensional space (fig9A-9B). With respect to claim 8, Krause et al. discloses further comprising identifying respective locations of a plurality of bone elements in the first and the second two dimensional images, the plurality of bone elements comprising anatomical features of the first and the second bone segments (fig 6). With respect to claim 9, Krause et al. discloses wherein the three-dimensional representation is further reconstructed based upon the respective locations of the plurality of bone elements (fig 7).
With respect to claim 11, Krause et al. discloses One or more non-transitory computer-readable storage media (fig 2, 36, 38) having stored thereon instructions that, upon execution by one or more computing devices (fig 2, 30), cause the one or more computing devices to perform operations comprising: acquiring, by one or more computing devices, first and second two dimensional images (fig 4, 78, 80) of a fixation apparatus and first and second bone segments attached thereto, wherein the first two dimensional image is captured from a first orientation and the second two dimensional image is captured from a second orientation that is different from the first orientation (fig 4); obtaining, by the one or more computing devices, imaging scene parameters based in part on respective locations of a plurality of fixator elements in the first and the second two dimensional images (fig 19, 170), the plurality of fixator elements having corresponding physical locations in three dimensional space (points 170 on the fixator elements), wherein the obtaining of the imaging scene parameters comprises identifying, the respective locations of the plurality of fixator elements in the first and the second two dimensional images (col. 20, ll.39-65, surgeon or program searches for the targets 170); and reconstructing, by the one or more computing devices, a three dimensional representation of the first and the second bone segments with respect to the fixation apparatus based upon the imaging scene parameters (col. 21 ll. 5 and fig 4, 42). With respect to claim 12, Krause et al. discloses wherein the obtaining of the imaging scene parameters is based on a comparison of the respective locations of the plurality of fixator elements in the first and the second two dimensional images with the corresponding physical locations of the plurality of fixator elements in three-dimensional space (fig9A-9B). With respect to claim 18, Krause et al. discloses further comprising identifying respective locations of a plurality of bone elements in the first and the second two dimensional images, the plurality of bone elements comprising anatomical features of the first and the second bone segments (fig 6). With respect to claim 19, Krause et al. discloses wherein the three-dimensional representation is further reconstructed based upon the respective locations of the plurality of bone elements (fig 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-6, 10 and 13-16 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krause et al. (US Patent 6,701,174) in view of Koga (US pub 2005/0256389).
	With respect to claims 3-4 and 13 and 14, discloses the claimed invention except for wherein the obtaining of the imaging scene parameters further comprises: constructing first and second transformation matrices corresponding to the first and second two-dimensional images, respectively, using the respective locations of the plurality of fixator elements; and decomposing the first and the second transformation matrices into the imaging scene parameters.
Koga discloses wherein the obtaining of the imaging scene parameters further comprises: constructing first and second transformation matrices corresponding to the first and second two- dimensional images, respectively, using the respective locations; and decomposing the first and the second transformation matrices into the imaging scene parameters (paragraphs 69-82 discloses the matrix used for projecting to 3d) to create a 3d image from two x-rays accurately with less skill needed (paragraph 8). With respect to claims 10 and 20, Koga discloses wherein the first and the second orientations are not orthogonal with respect to each other (fig 1, 60 degrees).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the method and storage media of Krause to include wherein the obtaining of the imaging scene parameters further comprises: constructing first and second transformation matrices corresponding to the first and second two-dimensional images, respectively, using the respective locations of the plurality of fixator elements; and decomposing the first and the second transformation matrices into the imaging scene parameters in view of Koga in order to create a 3d image from two x- rays accurately with less skill needed. With respect to claims 5 and 15, Krause in view Klein and in view of Koga discloses wherein the first transformation matrix and the second transformation matrix are constructed based, at least in part, on one or more lines representing one or more of the plurality of fixator elements (Krause discloses the fixator element (fig 19) is used to identify points in images while Koga uses the matrix to turn points into 3d images). With re to claim 6 and 16, Krause in view of Klein and in view of Koga discloses wherein the constructing of the first and the second transformation matrices comprises constructing rows of matrices based on the one or more lines (paragraph 82 of Koga shows the rows of matrices used).
Claims 7 and 17 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Krause in view of Koga as applied to claims 5 and 15 above, and further in view of Fu (US 7,187,792).
Krause in view of Koga discloses the claimed invention except for constructing the matrices in part on a point value and a gradient value of the lines.
Fu discloses constructing the matrices in part on a point value and a gradient value of the lines (abstract) to create a more accurate and robust 3d model (col. 1, Il. 59-62).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the method and storage media of Krause in view of Koga to constructing the matrices in part on a point value and a gradient value of the lines in view of Fu in order to create a more accurate and robust 3d model.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 10 and 13-20 of U.S. Patent No. 10,932,857. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims of the application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus the invention of claim of the patent is in effect a “species” of the “generic” invention of claims of the application. It has been held that the generic invention is “anticipated” by the “species”. See in re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application are anticipated by claims of the patent, they are not patentably distinct. Current claim 1 includes all the limitation of claim 10 but is broader because claim 10 also requires “based at least in part on a first conic that describes one or more geometries of at least a fixator ring of the plurality of fixator elements.” Similarly claim 11 includes all the limitations of claim 1 but is broader because claim 1 also requires “ based at least in part on a first conic that describes one or more geometries of at least a fixator ring of the plurality of fixator elements.” Claim 2 is identical to claim 13. Claim 3 is broader than claim 14 of the patent because the patent combines the subject matter of claims 3 and 4 of the application. Claim 4 reads on claims 14 of the patent because claim 4 depends from claim 3 such that the subject matter of patented claim 14 reads on the combination of claims 3 and 4. Claims 5-10 are respectfully identical to claims 15-20. Claim 18 is identical to claim 9 and claim 20 is identical to claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130060146 A1 discloses an orthopedic imagery analysis method
US 20110029093 A1 discloses an orthopedic imagery analysis method
US 20090326560 A1 discloses an imagery analysis method
US 20090143788 A1 discloses an orthopedic imagery analysis method
US 20080114267 A1 discloses an orthopedic imagery analysis method
US 20070238069 A1 discloses an orthopedic imagery analysis method
US 20070043429 A1 discloses an imagery analysis method
US 20070043354 A1 discloses an orthopedic imagery analysis method
US 20040082849 A1 discloses an orthopedic imagery analysis method
US 20010018617 A1 discloses an orthopedic implant
US 5967777 A discloses an orthopedic imagery analysis method using conics
US 4630203 A discloses an orthopedic imagery analysis method


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/               Examiner, Art Unit 3773                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772